Citation Nr: 9916655	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with coronary bypass grafting, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  By that rating decision, 
the veteran was assigned a 100 percent temporary convalescent 
rating, and was then assigned a 30 percent thereafter.  The 
veteran filed a timely appeal in which he contended that he 
should be assigned a permanent 100 percent evaluation.  By a 
Remand decision of December 1997, the Board referred the case 
back to the RO for additional development.  That development 
having been completed, the case has again been referred to 
the Board for resolution.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained by the RO.  

2.  The veteran's service-connected coronary artery disease 
with a coronary artery bypass graft is productive of not more 
than a reduction of a typical coronary occlusion or 
thrombosis with a history of substantiated anginal attacks, 
and with ordinary manual labor feasible.  In addition, the 
veteran's coronary artery disease is not shown to be 
productive of more than a workload of greater than 5 METs, 
but not greater than 7 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's coronary artery disease with coronary bypass 
grafting have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic 
Code 7017 (1998); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7017 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA has 
properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  

All relevant facts have been properly developed, and all 
evidence necessary for an equitable resolution of this issue 
has been properly obtained by the RO.  The evidence includes 
the veteran's service medical records, records of treatment 
following service, and reports of VA rating examinations.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In addition, where 
entitlement to service connection has already been 
established, and an increase of a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for hypertension was granted 
by a rating decision of December 1975, and a 20 percent 
evaluation was assigned, effective from June 27, 1975.  This 
rating was based on a showing of chronic high blood pressure 
in and after service.  In May 1994, the veteran underwent 
inpatient treatment for his cardiovascular problems.  He 
filed a claim for an increase, and by a rating decision of 
September 1994, he was assigned a temporary 100 percent 
convalescent evaluation, effective from May 16, 1994 followed 
by a 30 percent evaluation effective from August 1, 1995.  
That rating decision is the subject of this appeal.  In 
addition, during the course of this appeal, the veteran's 
service-connected disability had been re-characterized from 
hypertension to coronary artery disease with a coronary 
bypass grafting.  

In May 1994, the veteran was admitted to the Kansas City VA 
Medical Center (VAMC) for evaluation for complaints of chest 
pain and numbness in the left arm.  A cardiac catheterization 
revealed three-vessel coronary artery disease.  The veteran's 
chest pain was treated with nitroglycerine, and he was 
subsequently discharged.  Following this, in June 1994, the 
veteran underwent three-vessel bypass grafting surgery.  No 
findings of congestive heart failure were noted, and angina 
on moderate exertion was not shown.  A subsequent outpatient 
treatment record dated one year later in May 1995 indicates 
that the veteran reported having no chest pain or shortness 
of breath secondary to any activity.  At that time, the 
veteran indicated that he was able to do whatever he desired, 
but that his overall energy level was not as high as in the 
past.  

In August 1995, the veteran underwent a VA rating examination 
in which he was noted to have had several episodes of 
precordial distress for which he had undergone bypass 
surgery.  The examiner concluded with a diagnosis of 
arteriosclerotic cardiovascular disease with coronary bypass 
surgery, subsequently residual angina and mild respiratory 
distress on exertion.  The examiner offered his opinion that 
this disorder was definitely disabling, and that the 
veteran's current medications kept him reasonably stable.  
The X-ray results revealed residuals of coronary bypass 
surgery, but no active pulmonary disease or congestion were 
noted.  

VA clinical treatment records dating from June 1994 through 
December 1997 show that in April 1996 and April and November 
1997, the veteran reported that he was active around the 
house and that he enjoyed going to the riverboats to gamble.  
In May 1996, the veteran indicated that he felt good, that he 
denied any chest pain on activity, walked for fifteen to 
twenty minutes daily on his treadmill, cut his own lawn, and 
raised a garden.  He stated that he did not smoke or consume 
alcohol.  His diagnoses included hypertension, coronary 
artery disease, and unstable angina.  

In March 1998, the veteran underwent a VA rating examination.  
The veteran reported having been diagnosed with hypertension 
in 1946 and undergoing triple-vessel coronary artery bypass 
grafting after experiencing a heart attack in 1994.  The 
veteran denied experiencing any paroxysmal nocturnal dyspnea 
or orthopnea, but stated that he developed dyspnea on 
exertion after walking approximately 50 yards or climbing 
stairs.  He indicated that for the past six months he became 
aware of mild intermittent chest pain not necessarily related 
to activity.  Such pain was relieved by nitroglycerine.  The 
veteran also reported experiencing intermittent dizziness and 
headaches he associated with his blood pressure and 
medication.  However, he denied any syncope or pre-syncope, 
and there was no evidence of congestive heart failure, rales, 
jugular venous distention or hepatomegaly.  

Chest X-ray results revealed postoperative changes from the 
previous surgery of June 1994, the heart vascular structures 
were within normal limits, and there was no evidence of heart 
failure or cardiomegaly.  An electrocardiogram revealed a 
left bundle branch block and sinus bradycardia with a rate of 
42 per minute.  An exercise stress test was also performed 
during which the veteran produced approximately 5-6 METs.  
The electrocardiogram evidenced inducible ischemia due to 
borderline ST segment changes.  

The examiner concluded with diagnoses of essential 
hypertension and coronary artery disease, status-post triple-
vessel bypass in 1994.  With respect to the veteran's 
hypertension, the examiner observed that it was currently 
causing mild disability with most of the veteran's symptoms 
related to medication side effects.  The hypertension was 
considered a major risk factor for the history of the 
coronary artery disease.  The examiner also observed that 
with respect to the coronary artery disease and past surgery, 
the veteran currently had fair functional capacity with an 
estimated workload of 5-6 METs.  He offered that the coronary 
artery disease was currently causing moderate disability.  

Under the regulations in effect for coronary artery bypass 
surgery and arteriosclerotic heart disease when the veteran 
filed his claim, a 100 percent evaluation was assigned for 
one year following bypass surgery under 38 C.F.R. § 4.104, 
Diagnostic Code 7017 (1996).  After the one year period, the 
disability was to be rated as arteriosclerotic heart disease 
with a minimum 30 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1996).  

Under Diagnostic Code 7005, a 30 percent evaluation was 
assigned following a typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attack, and where ordinary manual labor is feasible.  A 60 
percent evaluation was warranted following a typical history 
of acute coronary occlusion or thrombosis as above, or with a 
history of substantiated repeated anginal attacks, and where 
more than light manual labor was infeasible.  Assignment of a 
100 percent evaluation was assigned during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock.  In addition, a 100 
percent evaluation was assigned where after six months there 
were chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1996).  

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000-7017.  See 61 Fed. Reg. 65207-
65244 (1998).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312, 313 
(1991).  To give the veteran every consideration with respect 
to the current appeal, the Board must consider the claim in 
light of both the former and the revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's coronary artery disease is warranted.  However, the 
revised criteria may be applied only from the time that they 
became effective, January 12, 1998.  Evidence concerning the 
veteran's coronary artery disease prior to that date may only 
be evaluated under the former criteria.  See Rhodan v. West, 
12 Vet. App. 55 (1998).  

Under the newly revised criteria, a 30 percent evaluation is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent evaluation is warranted where there 
is more than one episode of acute congestive heart failure in 
the past year; or where a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, a 100 percent evaluation is assigned where there is 
documented coronary artery disease resulting in:  chronic 
congestive heart failure; or where a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7017 (1998).  

Under the new criteria, one MET (metabolic equivalent) is the 
energy cost of standing quietly at rest, and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be performed for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id.  

Based on the evidence of record, the Board concludes that the 
currently assigned 30 percent evaluation is appropriate under 
both the former and the revised criteria.  In addition, the 
Board finds that the preponderance of the evidence is against 
assignment of a higher evaluation under any other diagnostic 
code.  Under the former criteria, the veteran's coronary 
artery disease was not shown to involve a "typical history 
of acute coronary occlusions or thrombosis with a history of 
repeated anginal attacks with more than light manual labor 
feasible."  The medical evidence fails to show that the 
veteran experienced repeated anginal attacks or that he was 
unable to perform ordinary manual labor.  Throughout the 
contemporaneous clinical treatment records, the veteran was 
shown to have reported that he was active around the house, 
performed yard work, and maintained a garden.  He did not 
report chest pain to any significant degree, and indicated 
that he enjoyed going to the local gambling boats.  Further, 
congestive heart failure was not indicated in any of the 
treatment records or examination reports.  

Under the former criteria, the veteran was shown to have 
undergone bypass surgery, for which a minimum 30 percent 
evaluation is warranted under either Diagnostic Code 7005 or 
Diagnostic Code 7017.  He was shown in the contemporaneous 
treatment records to have experienced angina, which was 
variously described as stable or unstable.  Further, given 
his normal daily activities, the veteran was shown to be 
capable of ordinary manual labor.  

Under the revised evaluative criteria, which employ a more 
mechanical standard for evaluating the veteran's 
cardiovascular disability, the veteran's symptomatology does 
not meet the criteria for an evaluation in excess of 30 
percent.  The most recent medical report, the rating 
examination of March 1998, shows that the veteran's workload 
was between 5 and 6 METs.  In addition, the veteran denied 
nocturnal dyspnea, and indicated that he would develop 
dyspnea after walking approximately 50 yards or climbing 
stairs.  Further, there was no evidence of syncope, 
congestive heart failure, or cardiac hypertrophy and the 
examiner offered his opinion that the majority of the 
veteran's problems arose from the side effects of his heart 
medications.  Accordingly, the Board finds that given that 
the veteran's workload was objectively shown to be 5-6 METs, 
the evidence supports assignment of a 30 percent evaluation 
under the revised rating criteria. 

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1998).  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no showing 
that the disability under consideration has necessitated 
frequent periods of hospitalization, has significantly 
interfered with the veteran's employment, or otherwise 
renders impracticable the application of the regular 
schedular standards.  The Board recognizes that the veteran 
underwent bypass surgery in 1994 and that he has been 
required to undergo regular ongoing follow-up treatment, but 
not to the degree contemplated under the applicable 
regulations.  In the absence of factors suggestive of an 
unusual disability picture further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant a compensable rating for the 
veteran's coronary artery disease with coronary artery 
grafting.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's coronary artery disease, with coronary bypass 
grafting, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

